DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application:
1. A load control system for controlling power delivered from an alternating-current power source to a plurality of electrical loads including a first electrical load and a second electrical load, the load control system comprising: a first load control device comprising a first main terminal, a second main terminal, and an accessory terminal, the first load control device adapted to be electrically coupled in series between the AC power source and the first electrical load for control of the power delivered to the first electrical load, the first load control device configured to conduct a load current from the AC power source to the first electrical load via the first and second main terminals; an accessory device adapted to be coupled between the first main terminal and the accessory terminal of the first load control device or between the second main terminal and the accessory terminal of the first load control device;
a second load control device adapted to be electrically coupled in series between the AC power source and the second electrical load for control of the power delivered to the second electrical load; and a remote control device configured to wirelessly transmit a first digital message including a command for controlling the second electrical load to the accessory device; wherein, in response to receiving the first digital message, the accessory device is configured to transmit a second digital message including the command for controlling the second electrical load to the first load control device via the accessory wiring, the first load control device further configured to wirelessly transmit a third digital message including the command for controlling the second electrical load to the second load control device.
2. The load control system of claim 1, wherein the accessory device is configured to store a list of device addresses that are within wireless range of the first load control device.

3. The load control system of claim 2, wherein, after receiving the first digital message including the command for controlling the second electrical load, the accessory device is configured to determine that a unique device address of the second load control device is included in the list of device addresses that are within range of the first load control device before transmitting the second digital message including the command for controlling the second electrical load to the first load control device via the accessory wiring.

4, The load control system of claim 3, wherein the first load control device is configured to wirelessly receive a fourth digital message from the second load control device, and, if a signal strength of the fourth digital message exceeds a threshold, store a device address of the second load control device in the list of device addresses that are within wireless range of the first load control device.


5. The load control system of claim 4, wherein the first load control device is configured to transmit the list of device addresses that are within wireless range of the first load control device to the accessory device via the accessory wiring.





6. The load control system of claim 1, wherein the accessory device is configured to be assigned a unique device address and to transmit and receive digital messages via the accessory wiring using the device address, the second load control device configured to be associated with the accessory device and to store the device address of the accessory device.






7. The load control system of claim 6, wherein the accessory device is configured to include the device address of the accessory device in the second digital message transmitted to the first load control device via the accessory wiring, and the first load control device is configured to include the device address of the accessory device in the second digital message transmitted to the second load control device.
8. The load control system of claim 1, wherein the main load control device is configured to assign the accessory device a unique accessory address, the accessory device configured to transmit and receive digital messages via the accessory wiring using the accessory address, the accessory device configured to include the accessory address in the second digital message transmitted to the first load control device via the accessory wiring.
9. The load control system of claim 8, wherein the accessory device is configured to be assigned a unique device address, the second load control device configured to be associated with the accessory device and to store the device address of the accessory device, the first load control device is configured to include the device address of the accessory device in the second digital message transmitted to the second load control device.

















10. The load control system of claim 1, wherein the accessory device is configured to transmit a fourth digital message including a command for controlling the first electrical load to the first load control device via the accessory wiring.





11. An accessory device for use in a load control system for controlling power delivered from an alternating-current power source to plurality of electrical loads, the load control system including a main load control device adapted to control the power delivered to a first electrical load and a second load control device adapted to control the power delivered to a second electrical load, the main load control device adapted to be coupled to the accessory device via an electrical wire, the accessory device comprising: a first communication circuit adapted to be coupled to the electrical wire, the communication circuit configured to transmit digital messages to and receive digital messages from the main load control device via the electrical wire; a control circuit coupled to the first communication circuit for transmitting and receiving digital messages via the electrical wire; a power supply configured to generate a supply voltage for powering the control circuit and the first communication circuit, the power supply configured to conduct a charging current from the main load control device through the electrical wire; and a second communication circuit adapted to wirelessly transmit and receive digital messages; wherein the control circuit is configured to receive a first digital message including a command to control the second electrical load via the second communication circuit, the control circuit further configured to subsequently transmit a second digital message including the command for controlling the second electrical load to the first load control device via the first communication circuit in response to receiving the first digital message via the second communication circuit.


12. The accessory device of claim 11, further comprising: a memory configured to store a first list of device addresses that are within wireless range of the main load control device.

13. The accessory device of claim 12, wherein, after receiving the first digital message including the command for controlling the second electrical load via the second communication circuit, the control circuit is configured to determine that a unique device address of the second load control device is included in the first list of device addresses that are within range of the main load control device before transmitting the second digital message including the command for controlling the second electrical load to the main load control device via the first communication circuit.
14. The accessory device of claim 13, wherein the control circuit is configured to receive the first list of device addresses that are within wireless range of the main load control device from the main load control device via the first communication link.





15. The accessory device of claim 12, wherein the control circuit is configured to wirelessly receive a fourth digital message via the second communication circuit, and, if a signal strength of the fourth digital message exceeds a threshold, store a source address of the fourth digital message in a second list of device addresses that are within wireless range of the accessory device.

16. The accessory device of claim 15, wherein the control circuit is configured to transmit the second list of device addresses that are within wireless range of the accessory device to the main load control device via the accessory wiring.

17. The accessory device of claim 11, wherein the accessory device is configured to be assigned a unique address, and the control circuit is configured to transmit and receive digital messages via the accessory wiring using the unique address.

18. The accessory device of claim 17, wherein the control circuit is configured to include the unique address in the second digital message transmitted to the first load control device via the accessory wiring.




19. The accessory device of claim 11, wherein the control circuit is configured to transmit a fourth digital message including a command for controlling the first electrical load to the main load control device via the first communication circuit.

20. The accessory device of claim 11, further comprising: an actuator adapted to be actuated by a user; wherein the control circuit is configured to transmit a third digital message including the command for controlling the second electrical load in response to an actuation of the actuator.



Patent No:11,382,204.
1. A load control system for controlling power delivered from an alternating-current power source to a plurality of electrical loads including a first electrical load and a second electrical load, the load control system comprising: a first load control device comprising a first main terminal, a second main terminal, and an accessory terminal, the first load control device adapted to be electrically coupled in series between the AC power source and the first electrical load for control of the power delivered to the first electrical load, the first load control device configured to conduct a load current from the AC power source to the first electrical load via the first and second main terminals; an accessory device adapted to be coupled between the first main terminal and the accessory terminal of the first load control device or between the second main terminal and the accessory terminal of the first load control device, the accessory device adapted to be coupled to the accessory terminal of the first load control device via an accessory wiring; and a second load control device adapted to be electrically coupled in series between the AC power source and the second electrical load for control of the power delivered to the second electrical load; wherein the accessory device is configured to transmit a first digital message including a command for controlling the second electrical load to the first load control device via the accessory wiring, and the first load control device is configured to wirelessly transmit a second digital message including the command for controlling the second electrical load to the second load control device.



2. The load control system of claim 1, wherein the accessory device is configured to be assigned a unique device address and to transmit and receive digital messages via the accessory wiring using the device address, the second load control device configured to be associated with the accessory device and to store the device address of the accessory device.
3. The load control system of claim 2, wherein the accessory device is configured to include the device address in the first digital message transmitted to the first load control device via the accessory wiring, and the first load control device is configured to include the device address of the accessory device in the second digital message transmitted to the second load control device.


4. The load control system of claim 1, wherein the main load control device is configured to assign the accessory device a unique accessory address, the accessory device configured to transmit and receive digital messages via the accessory wiring using the accessory address, the accessory device is configured to include the accessory address in the first digital message transmitted to the first load control device via the accessory wiring.

5. The load control system of claim 4, wherein the accessory device is configured to be assigned a unique device address, the second load control device configured to be associated with the accessory device and to store the device address of the accessory device, the first load control device is configured to include the device address of the accessory device in the second digital message transmitted to the second load control device.

6. The load control system of claim 1, wherein the accessory device is configured to: store a list of device addresses that are within wireless range of the first load control device; wirelessly receive a third digital message including the command for controlling the second electrical load; determine that a unique device address of the second load control device is included in the list of device addresses that are within range of the first load control device; and transmit the second digital message including the command for controlling the second electrical load to the first load control device via the accessory wiring.

7. The load control system of claim 6, further comprising: a remote control device configured to transmit the third digital message including the command for controlling the second electrical load to the accessory device.




8. The load control system of claim 1, wherein the accessory device is configured to transmit a third digital message including a command for controlling the first electrical load to the first load control device via the accessory wiring.





9. An accessory device for use in a load control system for controlling power delivered from an alternating-current power source to plurality of electrical loads, the load control system including a main load control device adapted to control the power delivered to a first electrical load and a second load control device adapted to control the power delivered to a second electrical load, the main load control device adapted to be coupled to the accessory device via an electrical wire, the accessory device comprising: a first communication circuit adapted to be coupled to the electrical wire, the communication circuit configured to transmit digital messages to and receive digital messages from the main load control device via the electrical wire; a control circuit coupled to the first communication circuit for transmitting and receiving digital messages via the electrical wire; and a power supply configured to generate a supply voltage for powering the control circuit and the first communication circuit; wherein the control circuit is configured to transmit a first digital message including a command for controlling the second electrical load to the main load control device via the first communication circuit.

10. The accessory device of claim 9, further comprising: a plurality of buttons adapted to be actuated by a user; wherein the control circuit is configured to transmit the first digital message including the command for controlling the second electrical load to the main load control device via the first communication circuit in response to an actuation of a first one of the buttons.

11. The accessory device of claim 10, wherein the command included in the first digital message comprises a preset selected in response to the actuation of the first one of the buttons.









12. The accessory device of claim 10, wherein the control circuit is configured to transmit a second digital message including a command for controlling the first electrical load to the main load control device via the first communication circuit in response to the actuation of the first one of the buttons.






















13. The accessory device of claim 10, wherein the control circuit is configured to transmit a second digital message including a command for controlling the first electrical load to the main load control device via the first communication circuit in response to the actuation of a second one of the buttons.






14. The accessory device of claim 9, further comprising: a sensing circuit configured to detect an occupancy condition or a vacancy condition in a space in which the accessory device is installed; wherein the control circuit is configured to transmit the first digital message including the command for controlling the second electrical load to the main load control device via the first communication circuit in response to the sensing circuit detecting an occupancy condition or a vacancy condition.
15. The accessory device of claim 14, wherein the control circuit is configured to transmit a second digital message including a command for controlling the first electrical load to the main load control device via the first communication circuit in response to the sensing circuit detecting an occupancy condition or a vacancy condition.


16. The accessory device of claim 9, wherein the accessory device is configured to be assigned a unique address, and to transmit and receive digital messages via the accessory wiring using the address.

17. The accessory device of claim 16, wherein the accessory device is configured to include the address in the first digital message transmitted to the main load control device via the accessory wiring.

18. The accessory device of claim 9, further comprising: one or more visual indicators; wherein the control circuit is configured to receive a second digital message including status information regarding the second electrical load via the first communication circuit, and illuminate the one or more visual indicators to provide feedback indicating the status information included in the second digital message.
19. The accessory device of claim 18, wherein the second electrical load comprises a lighting load, and the control circuit is configured to illuminate the one or more visual indicators to provide feedback indicating an intensity of the lighting load.

20. The accessory device of claim 9, further comprising: a second communication circuit adapted to wirelessly transmit and receive digital messages; and a memory configured to store a list of device addresses that are within wireless range of the main load control device; wherein, in response to wirelessly receiving a second digital message including the command for controlling the second electrical load via the second communication circuit, the control circuit is configured to determine that a unique device address of the second load control device is included in the list of device addresses that are within range of the main load control device, and transmit the first digital message including the command for controlling the second electrical load to the main load control device via the accessory wiring.

21. The accessory device of claim 9, further comprising: an actuator adapted to be actuated by a user; wherein the control circuit is configured to transmit the first digital message including the command for controlling the second electrical load in response to an actuation of the actuator.

22. The accessory device of claim 9, wherein the power supply is configured to conduct a charging current from the main load control device through the electrical wire.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,382,204. Although the claims at issue are not identical, they are not patentably distinct from each other because of below reasons:
All limitations of claim 1 of instant application are similar all limitations of claims 1 and 7 of Patent application above. The limitations of claim 1 of the instant application are similar or same to compare with the limitation of claims 1 and 7 of the Patent application above.
All limitations of claim 9 of instant application are similar all limitations of claims 9-10 and 20 of Patent application above. The limitations of claim 9 of the instant application are similar or same to compare with the limitation of claims 9-10 and 20 of the Patent application above. 
Claims 2-8 and 10-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,382,204, since they are dependent to independent claims 1 and 9 of instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,624,178. Although the claims at issue are not identical, they are not patentably distinct from each other because of below reasons:
All limitations of claim 1 of instant application are similar all limitations of claims 1,2 and 9 of Patent application above. The limitations of claim 1 of the instant application are similar or same to compare with the limitation of claims 1-2, and 9 of the Patent application above.
All limitations of claim 9 of instant application are similar all limitations of claims 18-19,21 of Patent application above. The limitations of claim 9 of the instant application are similar or same to compare with the limitation of claims 18-19 and 21 of the Patent application above.
Claims 2-8 and 10-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,624,178, since they are dependent to independent claims 1 and 9 of instant application.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/Minh D A/
Primary Examiner
Art Unit 2844